DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-11 is deemed to be July 29, 2013 as the earlier priority documents are missing a treatment session applying the single dose from 2 to 4 times within an hour time period. The effective filing date of claims 12-23 (claims 14-24 are renumbered as claim 13 was missing) is deemed to be January 12, 2011 as the earlier priority documents are missing applying the electrical impulse as a single dose from 2 to 5 times a day.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-24 have been renumbered 13-23.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,458,625 to Kendall.
Kendall discloses a method of treating a medical disorder in a patient (e.g., abstract: method alleviate substance withdrawal, pain relief, stress relief, and/or muscle relaxation), the method comprising: positioning a contact surface of a device in contact with an outer skin surface of the patient (e.g., abstract: two pairs of transcutaneous electrodes, one pair on one side of the ear lobe and another pair of electrodes on the other side of the ear lobe); applying, via the device, an electrical impulse transcutaneously, via the contact surface, through the outer skin surface of the patient to a vagus nerve of the patient according to a treatment paradigm (e.g., column 3, lines 34-44: current passes transcutaneously through an electrical pathway to activate the Vagus nerve); and wherein the treatment paradigm is based at least in part on an application of the electrical impulse as a single dose from 2 to 5 times during a day (e.g., column 4, lines 5-6: a typical treatment protocol applies the therapy twice a day).
With respect to claim 20, Kendell discloses the method of claim 1, wherein the device comprises one or more electrodes (e.g., Fig. 2, 54, 56 and column 7, lines 16-33).
	As to claim 22, Kendell discloses the method of claim 12, wherein the electrical impulse comprises bursts of pulses (e.g., column 6, lines 5-56: electrical signal is a train of spikes produced at a preset frequency), wherein the bursts have a frequency from about 1 burst per second to about 100 burst per second (e.g., column 6, lines 58-64: the preset frequency varies from 2 pulses per second to 10 pulses per second or 2 bursts per second to about 10 bursts per second that is within the claimed range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0057154 to Dietrich et al. (hereinafter referred to as “Dietrich”) in view of US Patent Application Publication No. 2006/0173510 to Besio et al. (hereinafter referred to as “Besio”).
Regarding claim 1, Dietrich discloses a method of treating a medical disorder in a patient (e.g., abstract: transdermal stimulation of the vague nerve for treatment and/or supportive therapy of a plurality of pathological conditions), the method comprising: positioning a contact surface of a device in contact with an outer skin surface of the patient (e.g., abstract and paragraphs [0117]-[0119]: stimulation electrode unit 11 with stimulation electrodes 2,3 is in contact with skin surface of the Tragus of the human ear); applying, via the device, an electrical impulse transcutaneously, via the contact surface, through the outer skin surface of the patient to a vagus nerve of the patient according to a treatment paradigm (e.g., abstract and paragraphs [0117]-[0119]: stimulation electrode unit 11 with stimulation electrodes 2, 3 applying transdermal stimulation of the vagus nerve); and wherein the treatment paradigm comprises a treatment during the day (e.g., paragraph [0071]: electrical stimulation of the vagus nerve to treat eating disorders implies that the treatment occurs before, during, or after meals which would be during the day), wherein the treatment session comprises applying the single dose from 2 to 4 times within an hour period (e.g., paragraph [0124]: the current is applied every 3 to 5 minutes for 30 seconds – every 5.5 minutes would be twice in 15 minute time period). Dietrich differs from the claimed invention in that it does not expressly disclose the electrical impulse duration as being from about 30 seconds to about 5 minutes and wherein the treatment session comprises applying the single dose from 2 to 4 times within an hour time period (Dietrich discloses 10 doses in an hour time period).  Moreover, Dietrich expressly discloses that the stimulation frequency, stimulation strength, impulse duration, stimulation intervals (which implies that multiple session may be programmed) and current form are set via the stimulation frequency regulator (e.g., paragraph [0129]).
Besio teaches, in a related art: medical devices and related methods for the treatment of neurological disorders, that an effective single dose of transdermal stimulation may be from about 30 seconds to about 5 minutes (last sentence of paragraph [0093]). Accordingly, one of ordinary skill in the art would have recognized the benefits of an impulse duration lasting from 30 seconds to about 5 minutes for transdermal or transcutaneous stimulation to stimulation nerves to treat a medical disorder in view of the teachings of Besio. Consequently, one of ordinary skill in the art would have modified the stimulation duration of Dietrich to be from about 30 seconds to about 5 minutes as such was deemed an effective transdermal/transcutaneous stimulation of nerves in order to treat medical disorders as taught by Besio, and because the combination would have yielded predictable results.
Dietrich in view of Besio differs from the claimed invention in the number of times an hour the treatment is applied. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Dietrich in view of Besio with treatment session applying the stimulation dose from about 2 to 4 times within an hour period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
With respect to claims 2-3, Dietrich in view of Besio teaches the method of claim 1, but does not expressly teach that the single dose is from about 60 seconds to about three minutes, or, from about 90 seconds to about 150 seconds.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Dietrich in view of Besio with a treatment session applying the stimulation in the specified ranges, in the absence of criticality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 4, Dietrich in view of Besio teaches the method of claim 1 wherein the device comprises a housing and an energy source (e.g., Fig. 2, housing 5 and Fig. 1, battery 10), wherein the energy source is located within the housing (e.g., paragraph [0131] of Dietrich: current is supplied via a rechargeable battery 10 which is integrated into the housing 5), wherein the contact surface is coupled to the energy source (e.g., Fig. 2, contact surface/stimulation electrode unit 11 is coupled to the energy source via extension piece 6), and wherein the housing comprises an outer surface that includes the contact surface (e.g., Fig. 2, housing 5 includes contact surface 11), wherein the energy source generates the electrical impulse (e.g., paragraphs [0089] and [0131]).  
With respect to claim 5, Dietrich in view of Besio teaches the method of claim 1, wherein the treatment session comprises applying the single dose twice within a 15 minute time period within the hour time period (e.g., paragraph [0124] of Dietrich: the current is applied every 3 to 5 minutes for 30 seconds – every 5.5 minutes would be twice in 15 minute time period).  
As to claim 6, Dietrich in view of Besio teaches the method of claim 5, wherein each single dose is applied within 5 minutes of each other during the day (e.g., paragraph [0124] of Dietrich: the current is applied every 3 to 5 minutes for 30 seconds).  
With respect to claim 7, Dietrich in view of Besio teaches the method of claim 1, wherein the device comprises one or more electrodes (e.g., Fig. 2, 2,3 and paragraph [0029] of Dietrich).  
With respect to claims 8-9, Dietrich in view of Besio teaches the method of claim 1, wherein the electrical impulse has a frequency from about 1 KHz to about 20 KHz and 2.5 kHz to about 10 kHz in the absence of criticality (e.g., paragraphs [0037] and [0152] of Besio).  Besio teaches that its electrical impulse frequency may be between .01KHz to 2.5kHz (e.g., paragraph [0152] of Besio). Thus, Besio teaches a range of frequencies within the claimed range of claim 8 and an end value of Besio range is within the claimed range of claim 9. It would have been obvious to one of ordinary skill in the art to modify the electrical impulse frequency of Dietrich in view of Besio to be that taught by Besio since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Besio as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0230701 to Simon et al. (hereinafter referred to as Simon ‘701”).
With respect to claim 10, Dietrich in view of Besio teaches the method of claim 10, but does not expressly teach that each of the bursts contains from 2 to 20 pulses and each of the pulses is from about 100 microseconds to about 1000 microseconds in duration. However, Simon ‘701 teaches, in a related art: transcutaneous stimulation to treat medical disorders, that current passes through an electrode in burst of pulses where there may be 1 to 20 pulses per burst (e.g., paragraph [0033] and claim 14 of Simon ‘701: the electrical impulses comprise bursts of pulses with a frequency of about 5 Hz to about 100 Hz where Hz is defined by Merriam-Webster.com as one cycle per second).
With respect to claim 11, Dietrich in view of Besio and Simon ‘701 teaches the method of claim 10, wherein each of the bursts contains from 2 to 20 pulses and each of the pulses is from about 100 microseconds to about 1000 microseconds in duration (e.g., paragraph [0024] of Simon ‘701: 1 to 2 pulses and a duration of 200 microseconds or a range from 20 to 1000 microseconds).  
	It would have been obvious to one of ordinary skill in the art to modify the number of pulses per burst and the frequency of each burst of Dietrich in view of Besio to be that taught by Simon ‘701 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Claims 13-15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kendell as applied to claim 12 above, and further in view of Besio.
With respect to claim 13, Kendell discloses the method of claim 12, but does not expressly disclose that the single dose is from about 30 seconds to about 3 minutes. However, Besio teaches, in a related art: medical devices and related methods for the treatment of neurological disorders, that an effective single dose of transdermal stimulation may be from about 30 seconds to about 5 minutes (last sentence of paragraph [0093]). Accordingly, one of ordinary skill in the art would have recognized the benefits of an impulse duration lasting from 30 seconds to about 5 minutes for transdermal or transcutaneous stimulation to stimulation nerves to treat a medical disorder in view of the teachings of Besio. Consequently, one of ordinary skill in the art would have modified the stimulation duration of Kendell to be from about 30 seconds to about 5 minutes as such was deemed an effective transdermal/transcutaneous stimulation of nerves in order to treat medical disorders as taught by Besio, and because the combination would have yielded predictable results.
As to claims 14-15, Kendell in view of Besio teaches the method of claim 12, but does not expressly teach that the single dose is from about 60 seconds to about three minutes, or, from about 90 seconds to about 150 seconds.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Kendell in view of Besio with a treatment session applying the stimulation in the specified ranges, in the absence of criticality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
With respect to claim 21, Kendell discloses the method of claim 12, but does not expressly disclose the electrical impulse frequency has a frequency from about 2.5 KHz to about 10 KHz. However, Kendell does disclose a frequency generator 30 and a pulse generator 32 (e.g., column 6, line 50- column 7, line 4). With respect to the claimed range of about 2.5 KHz to about 10 KHz, Besio teaches that its electrical impulse frequency may be between .01KHz to 2.5kHz (e.g., paragraph [0152] of Besio). Thus, Besio teaches a range of frequencies within the claimed range of claim 21 (the end value of Besio’s range is within the claimed range of claim 21). Further, it would have been obvious to one of ordinary skill in the art to modify the electrical impulse frequency of Kendell in view of Besio to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 23, Kendell discloses the method of claim 22, wherein each of the bursts contains from 2 to 20 pulses (e.g., column 9, lines 1-8: a bipolar pulse 100 is illustrated in Fig. 10 (2 pulses) and a train of pulses are utilized in the preferred embodiment), but does not expressly disclose that each of the pulses is from about 100 microseconds to about 1000 microseconds in duration. However, Besio, in a related art, teaches that the typical width of a biphasic pulse is preferably between about 50 microseconds and about 500 microseconds to treat neurological disorders or substance abuse. Accordingly, one of ordinary skill in the art would have modified each pulse in the pulse train of Kendell to have a duration from about 50 microseconds to about 500 microseconds in order to treat a medical disorder such as withdrawal or other neurological disorder in view of the teachings of Besio that such was an effective duration of pulses to treat the same.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kendell as applied to claim 12 above, and further in view of Dietrich.
With respect to claim 16, Kendell discloses the method of claim 12 but does not expressly disclose that the device comprises a housing and an energy source, wherein the energy source is located within the housing, wherein the contact surface is coupled to the energy source, and wherein the housing comprises an outer surface that includes the contact surface, wherein the energy source generates the electrical impulse. However, Dietrich teaches that such a housing may be used in transcutaneous nerve stimulation of the vagal nerve located in the ear of a patient (e.g., abstract of Dietrich) where the device comprises a housing and an energy source (e.g., Fig. 2, housing 5 and Fig. 1, battery 10 of Dietrich), the energy source is located within the housing (e.g., paragraph [0131] of Dietrich: current is supplied via a rechargeable battery 10 which is integrated into the housing 5), the contact surface is coupled to the energy source (e.g., Fig. 2 of Dietrich, contact surface/stimulation electrode unit 11 is coupled to the energy source via extension piece 6), and the housing comprises an outer surface that includes the contact surface (e.g., Fig. 2 of Dietrich, housing 5 includes contact surface 11), where the energy source generates the electrical impulse (e.g., paragraphs [0089] and [0131] of Dietrich). Accordingly, Dietrich teaches a vagal/vagus nerve stimulation device located in the ear of the patient having the structure of claim 16. Accordingly, one of ordinary skill in the art would have modified the structure of the ear stimulator of Kendell so that part of the vagus nerve that is stimulated is near the Tragus of the human ear as taught to be an effective treatment for medical disorders as taught by Dietrich, and because the combination would have yielded predictable results.
As to claim 17, Kendell discloses the method of claim 12, wherein the treatment paradigm comprises a treatment session during the day (e.g., column 4, lines 5-11), but does not expressly disclose that the treatment session comprises applying the single dose twice within a 15 minute time period within the hour time period. However, Dietrich teaches, in a related art: vagal/vagus nerve stimulation of the human ear, that a treatment session comprises applying the single dose every three to five minutes for 30 seconds (e.g., paragraph [0124] of Dietrich: the current is applied every 3 to 5 minutes for 30 seconds – every 5.5 minutes would be 10 times in an hour time period). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Kendell with a treatment session applying the stimulation dose from about 2 to 4 times within an hour period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
  With respect to claim 18, Kendell in view of Dietrich teaches the method of claim 17, wherein the treatment session comprises applying the single dose twice within a 15 minute time period within the hour time period (e.g., paragraph [0124] of Dietrich: the current is applied every 3 to 5 minutes for 30 seconds – every 5.5 minutes would be twice in 15 minute time period).  Accordingly, one of ordinary skill in the art would have recognized the benefits of a treatment session applying the single dose twice within a 15 minute period in view of the teachings of Dietrich that such provides an effective treatment to the ear of a patient. Consequently, one of ordinary skill in the art would have modified Kendell so that its treatment session applies the single dose twice within a 15 minute time period as taught by Dietrich in order to provide an effective treatment, and because the combination would have yielded predictable results.
As to claim 19, Kendell in view of Dietrich teaches the method of claim 18, wherein each single dose is applied within 5 minutes of each other during the day (e.g., paragraph [0124] of Dietrich: the current is applied every 3 to 5 minutes for 30 seconds).  One of ordinary skill in the art would have further modified the method of Kendell in view of Dietrich to have a single dose applied within 5 minutes of each other during day as such was a known treatment protocol as taught by Dietrich.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11  of U.S. Patent No. 11,389,646. Although the claims at issue are not identical, they are not patentably distinct from each other because a headache is a medical disorder.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7, respectively of U.S. Patent No. 11,191,953. Although the claims at issue are not identical, they are not patentably distinct from each other because acute symptoms of stroke or transient ischemic attack is a medical disorder.

Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 10,441,780. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the instant application is encompassed by and conflicts with claim 1 of the 780 patent; claims 13-15 are encompassed by and conflicts with claims 2-3 of the ‘780 patent; claim 16 is encompassed by and conflicts with claim 1 of the ‘780 patent; claims 17-19 are encompassed by and conflict with claims 5-7 of the ‘780 patent; claim 20 is encompassed by and conflicts with claim 8 of the ‘780 patent;  claims 21-22 are encompassed by and conflict with claims 10 and 12 of the ’78- patent; and claim 23 is encompassed by and conflicts with claim 16 of the ‘780 patent.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,363,415 in view of Besio. As discussed above, Besio teaches treating neurological disorders by applying transcutaneous electrical stimulation to nerves of the brain (e.g., abstract and paragraph [0012] of Besio) where stimulation is applied from about 30 seconds to about 5 minutes (e3.g., paragraph [0093] of Besio). Since the treatment and/or prevention of seizures of Besio would occur during the day as seizures occur during the day, and stimulation may be repeated (e.g., paragraph [0067] of Besio). Consequently, since Besio teaches that stimulation is applied from about 30 seconds to about 5 minutes and then analyzes whether additional stimulation is necessary, the device is capable of delivering 2 to 4 does within an hour time period, or, from 2 to 4 times during a day. Claims 1-4 and 12-17 of the instant application are encompassed and conflict with claim 1 of the ‘415 patent as modified by Besio; claims 7 and 20 are encompassed and conflict with claim 1 of the ‘415 patent; and claims 10-11 and 22-23 are encompassed and conflict with claims 2-3 of the ‘415 patent; .  Claims 5-6, 8-9, 18-19, and 21 are taught by Besio as discussed above and would be obvious variants1 of the claimed invention.  

Claims 12 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 (as amended 08/24/2022) of copending Application No. 17/461,962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the instant application is encompassed by and conflicts with amended claim 1 of the ‘962 application, claim 20 is encompassed by and conflicts with claims 12-13 of the ‘962 application, claim 21 is encompassed by and conflicts with claim 15 of the ‘962 application, and claim 22 is encompassed by and conflicts with claim 14 of the ‘962 patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 7,797,042 to Dietrich et al. is directed to a device for applying a transcutaneous stimulus to skin within ear of a human to stimulate the vagus nerve and achieve a medical effect.
	US Patent Application Publication No. 2008/0208266 to Lesser et al. is directed to a system and method for treating nausea by vagus nerve stimulation where the stimulation electrodes can be applied on or under the skin (see abstract).

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792